Title: To James Madison from William C. C. Claiborne, 21 September 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


21 September 1804, New Orleans. “From the great havock which the diseases of this Climate, have recently made among Strangers, and the frequent embezzlement of the property of deceased Persons by unprincipled Men, I have been induced to make special provision for the care of the Estates of certain Intestates. A Copy of my Ordinance in this subject is enclosed, and I hope it will meet the approbation of the President.
“The young Gentlemen attached to my Office continue indisposed.”
